UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 09-2408


RONALD M. CHILDRESS,

                Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant – Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Robert J. Conrad, Jr., Chief
District Judge. (3:08-cv-03922-RJC)


Submitted:   October 7, 2010                 Decided:   August 10, 2011


Before WILKINSON and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Everett J. Mercer, Sumter, South Carolina, for Appellant.
William N. Nettles, United States Attorney, Terri Hearn Bailey,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Ronald M. Childress appeals the district court’s order

granting the Government’s Fed. R. Civ. P. 12(b)(1) motion to

dismiss his claims against it under the Federal Tort Claims Act,

28 U.S.C.A. §§ 2671-2680 (West 2006 & Supp. 2010).                 We have

reviewed the record and find no reversible error.              Accordingly,

we affirm the district court’s order.           See Childress v. United

States,    No.   3:08-cv-03922-RJC    (D.S.C.   Oct.   30,     2009).      We

dispense    with   oral   argument   because     the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                   AFFIRMED




                                     2